Citation Nr: 1604722	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to in-service Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Michael D. J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran served in active military service from January 1968 to September 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado denied service connection for residuals of herbicide exposure.  [Due to the location of the Veteran's residence, jurisdiction of his appeal was then transferred to the RO in Wichita, Kansas.]

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  In March 2012, the Board remanded this matter for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

A skin disability was not shown in service or for many years thereafter, and the only medical opinion evidence of record addressing a relationship between any of the Veteran's diagnosed skin disorders and service, to include in-service exposure to Agent Orange, weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a skin disability, claimed as due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a June 2013 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to Veteran in the most recent February 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  A presumption of service connection based on herbicide exposure is specifically not warranted for various disabilities, to include melanoma and non-melanoma skin cancer (basal cell and squamous cell).  38 U.S.C.A. § 1116(a)(2)  (West 2014); 38 C.F.R. § 3.309(e) (2015).  Chloracne or other acneform disease consistent with chloracne must manifest to a degree of 10 percent or more within one year after the last date of exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6) (2015).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that it was causally linked to such exposure.  Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

Here, the Veteran contends that he suffers from a skin disorder that is related to his military service. Specifically, he asserts that he has skin lesions (skin cancer) that are due to Agent Orange to which he was exposed during his service in Vietnam.  In this regard, the Board notes that service records show that the Veteran was stationed in the Republic of Vietnam.  As such, his exposure to herbicides (Agent Orange) is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).

His variously diagnosed skin disorders, to include seborrheic keratosis, squamous cell carcinoma of skin-resolved, actinic keratosis, and solar lentigo/elastosis, are not among the conditions for which service connection may be presumed based on herbicide exposure.  38 C.F.R. § 3.309(e).  Therefore, service connection for his diagnosed skin disorders may not be presumed based on an association with herbicide exposure.  Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, the Veteran is not precluded from establishing service connection for his condition with proof of actual direct causation.  See Combee, supra.  Hence, the Board will also consider the Veteran's claim on a direct service connection basis.  

Service treatment records are negative for complaints, findings or diagnosis of a skin disorder.  On the Veteran's July 1969 self-report of medical history, he denied having any skin diseases.   His July 1969 physical examination on separation reflects that his skin was evaluated as clinically normal. 

Post-service treatment records show that the Veteran had biopsies of skin lesions performed in September 2005, March 2007, and September 2007. The September 2005 biopsy of a lesion on the Veteran's mid-back revealed "epidermal hyperplasia with focal 'horn pseudocysts.'  There is no evidence of carcinoma.  Also noted within the dermis is a mild solar elastosis."  The final diagnosis for the biopsy of the skin, mid back was seborrheic keratosis and mild solar elastosis.  The March 2007 biopsy of a left hand lesion showed "a neoplastic proliferation of squamous cells arising from the epidermis and extend[ing] . . . to the dermis." The final diagnosis of the excisional biopsy of the skin of the left hand were invasive squamous cell carcinoma, completely excised, solar lentigo, and moderate to severe solar elastosis.   The September 2007 biopsy of a lesion on his right forearm revealed "prominent basal keratinocyte atypia with some overlying parakeratosis." Additionally, a January 2009 VA dermatological treatment record noted a past medical history of squamous cell carcinoma of the skin.  A diagnosis of seborrheic keratosis was indicated at that time.  
At the January 2012 hearing, the Veteran testified that he had some growths on his back for about a year and that he has had skin cancer removed from his hand a couple times in the past.  He further asserted that he has re-occurring rashes on his back, leg, neck, and hand.  

A September 2013 VA skin disease examination report reflects that the VA examiner reviewed the claims file and performed a physical examination of the Veteran.  Skin condition diagnoses included seborrheic keratosis, diagnosed February 2005; squamous cell carcinoma of skin-resolved, diagnosed March 2007; actinic keratosis, diagnosed in 2007 and 2013; and solar lentigo/elastosis, diagnosed in 2005.  The Veteran stated that ten years ago he noted skin changes and lesions.  Most recently, he had a new lesion occurrence on his right shoulder (past one to two years) and forehead in the past six months.  The Veteran reported sun exposure with sunburn in childhood as well as exposure occupationally and recreationally over several decades.  The VA examiner stated that the current examination showed some typical solar exposure changes: solar lentigo/elastosis to bilateral forearms, upper back, shoulders, chest, neck and face, primarily the forehead and upper cheeks.  He also has seborrheic keratosis lesions on the right posterior shoulder area and the right scapular area of the back and five annual lesions to the right and left mid posterior of the back that is consistent with early actinic keratosis.  The Veteran also has excisions scars on his back and the base of the thumb of the left hand.  

The VA examiner opined that it is not likely (less than 50/50 percent probability) that any diagnosed skin disorder [typical solar exposure changes or photo damage (solar lentigines/elastosis) including actinic keratosis as well as some benign seborrheic keratosis lesions] had its clinic onset in service or is otherwise related to the Veteran's military service, to include his conceded exposure to Agent Orange.   The VA examiner explained that the current examination showed some typical solar exposure changes (solar lentigo/elastosis; actinic keratosis) to skin first appearing in individuals primarily in their 5th to 7th decades of life.  Some unrelated seborrheic keratosis lesions which are benign and typically present after age 50 are also present.  Solar lentigines and other solar exposure changes are correlated to significant sun exposure with incidence increasing over time/with age.  Findings first noted in this fair-skinned Veteran in his 50's.  There was no evidence of a chronic skin condition included in the above service medical records, nor within one year of service.  These skin conditions are not a current presumed condition of Agent Orange exposure.  These skin conditions occur commonly in the general population with no evidence based medicine research/objective findings that correlate a higher incidence to service members, Vietnam Veterans or Agent Orange exposure at this time.  Therefore, there is no validity to correlate the Veteran's above skin conditions to service.  The VA examiner discussed pertinent medical evidence and medical literature ("UpToDate") in support of her opinions.  

The preponderance of the evidence is against the claim for service connection for a skin disability.  The Veteran's service medical records are negative for complaints, symptoms, or diagnosis of psoriasis.  Post-service medical records first show evidence in 2005 that he had a skin disability, more than 30 years after separation from his active service.  The passage of many years between service separation and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).

Significantly, the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed skin disabilities and service, to include exposure to Agent Orange, weighs against the claim.  The September 2013 VA examiner opined that the Veteran's diagnosed skin disabilities were less likely related to his military service, to include Agent Orange exposure.  This opinion constitutes probative evidence on the medical nexus question-as it was based on review of the Veteran's documented medical history and assertions, a physical examination, as well as consideration of medical literature.  This opinion provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The basis for the negative opinion is consistent with the evidence of record and the Veteran's own statements as to onset.  Neither the Veteran nor his attorney has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a skin disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  
The Veteran is competent to give evidence about observable symptoms such as a skin rash.  Layno v. Brown, 6 Vet. App. 465 1994).  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the Veteran has dated the onset of symptoms to after his separation from service, and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, he is not competent to address etiology.

While the Veteran attributes his skin disabilities to service, it does not necessarily follow that there is a relationship between any diagnosed skin disability and service.  The contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007). The most persuasive evidence is the VA examination and opinion that found that the post service diagnosed skin disabilities are not related to service, to include the Veteran's exposure to Agent Orange.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that any diagnosed skin disability is related to active service, to include exposure to Agent Orange, and that the benefit-of-the-doubt doctrine is not applicable.  The claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include as secondary to in-service Agent Orange exposure, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


